Rotheock, J.
The note upon which the action was brought is in these words:
“$500. Tama City, April 20, 1885.
“One year after date we, the Tama Paper Company, promise to pay to the order of H. Day, administrator, five hundred dollars, at Tama City, Iowa, value received, with interest at eight per cent.
[Signed.] “John Ramsdell, Pres.
“H. E. Ramsdell, Sec.”
The demurrer was to the effect that no action could he maintained on .said note against the defendants, because it appears from the petition that the *732note sued upon is not the personal obligation of these defendants, but is the personal obligation of the Tama Paper Company, and that it appears from the aver-ments of the petition and the note in suit that it was executed by the defendants for the Tama Paper Company, by them as president and secretary of said company. It does not appear .that the Tama Paper Company was a corporation when the note was executed, nor whether it was a partnership or voluntary association of persons. On the face of the instrument, it is the undertaking of the defendants. The promise that “we, the Tama Paper Company,” will pay the amount named, has direct reference to the signatures affixed to the note. It designates John Eamsdell and H. E. Eamsdell as the promisors. It has reference to no other person than the persons whose names are signed to the paper. It is true that they are designated as the “Tama Paper Company.” It may be that they are the “Tama Paper Company.” We know of no reason why two or more persons may not engage in business, and adopt a company name. The fact that the terms “Pres.” and “Sec.” are added to the names of the defendants does not limit- the obligation of the defendants. The language of the body of the instrument can not be controlled by the mere description of the person whose 1 name is signed thereto. Scraper Co. v. Tuttle, 61 Iowa, 423; Heffner v. Brownell, 70 Iowa, 591. In our opinion, the ruling of the district court in overruling the demurrer is in accord with the line of decisions in this state upon notes similar to the one in suit. See Wing v. Glick, 56 Iowa, 473; American Insurance Co. v. Stratton, 59 Iowa, 697; Lewis v. Tilton, 64 Iowa, 220; and McCandless v. Belle Plaine Canning Co., 78 Iowa, 162. The judgment of the district COUrt ÍS AEEIB.MED.
Kinne, J., having been of counsel, took no part in the decision of this case.